12 B.R. 591 (1981)
In the Matter of Arthur Samuel ROBINSON, and Lavonia Payne Robinson, Debtor.
Bankruptcy No. 81-01750A.
United States Bankruptcy Court, N.D. Georgia, Atlanta Division.
July 17, 1981.
*592 William B.B. Smith, for International Harvester Credit Corporation.

ORDER
HUGH ROBINSON, Bankruptcy Judge.
This matter comes before the Court on a petition for order authorizing abandonment and granting of relief from automatic stay filed by International Harvester Credit Corporation, a secured creditor of the debtor herein. Movant seeks the abandonment of a 1979 International Scout Truck (Manufacturer's I.D. No. J0062JGD28305) and for relief to be granted from the automatic stay imposed by 11 U.S.C. § 362(a).
Motions, applications and petitions for relief from the automatic stay require notice and a hearing. 11 U.S.C. § 362(d). They are adversary proceedings under Rule 701(6) of the Bankruptcy Rules. In accordance with this rule it is the policy of the bankruptcy judges of this district that proceedings concerning the automatic stay be treated as adversary proceedings. See In re: Larry Eugene Hawkins, 8 B.R. 637 (1981, Bkrtcy.N.D.Ga.) (Drake, B.J.) and In re: Carmelo Tringali, Case No. 81-00628A (1981, B.C.N.D.Ga.) (Robinson, B.J.).
Also, section 554(b) of Title 11 of the United States Code requires notice and a hearing before a Court may, on request of a party in interest, order the trustee to abandon property. A debtor should always be given notice of a petition for abandonment and an opportunity to be heard on his statutory right of redemption under 11 U.S.C. § 722. Also, possible holders of subordinate liens must be given notice and an opportunity to be heard on an application for abandonment. There is no indication that the petition has been served on debtor nor is there any indication that the debtor has waived his right of redemption. See In Re: Joseph Tribble, Case No. 81-00161A (1981, B.C.N.D.Ga.) (Robinson, B.J.).
For the foregoing reasons it is
ORDERED that the petition for order authorizing abandonment and granting relief from automatic stay with respect to certain property shall be and is hereby denied.